Appeal and cross appeal from an order of the Supreme Court, Monroe County (Thomas A. Stander, J.), entered May 29, 2009 in an action for false arrest and malicious prosecution. The order denied defendants’ motion for a directed verdict and denied plaintiffs motion to set aside the award of punitive damages and for a new trial on punitive damages.
It is hereby ordered that said appeal and cross appeal are unanimously dismissed without costs (see Smith v Catholic Med. *1462Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1], [2]). Present—Centra, J.P., Peradotto, Lindley, Sconiers and Gorski, JJ.